                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK


BEFORE: GLASSER, J.                DATE:      MARCH 27,2020                TIME:      11:00 a.m.


DOCKET #: CR-19-00442 (S-1) (ILG)                 TITLE: U.S.A. v.

COURT REPORTER:    David Roy                      DEPUTY CLERK: Stanley Kessler

PRETRIAL SERVICES OFFICER:   Brian Manganaro      AUSA:   Elizabeth Geddes - #6432
                                                          James P. McDonald - #6376

DEF'T #12 NAME: Thomas Scorcia                    ATT'Y: Vincent Romano, Esq. - Ret.
                                                         Anthony DiPietro, Esq. – Ret.
Present   _ Not Present    In Custody            Present _ Not Present


                                   CRIMINAL CAUSE FOR BAIL MOTION



   Case called and conducted via ATT audio conferencing.

   Defendant Thomas Scorcia not present.      Defense counsel Vincent Romano, Esq. and

     Anthony Dipietro, Esq. present.       AUSA Elizabeth Geddes and AUSA James P. McDonald

     present for the Government.    Pretrial Services Officer Brian Manganaro also present.

   Defendant Scorcia’s emergency bail motion was argued.

   The motion was denied for the reasons stated on the record.




TIME: 1/00
